OVERTON, Justice.
We have before us Thomas v. State, 601 So.2d 562 (Fla. 2d DCA 1992), in which the district court addressed the same question we recently answered in State v. Johnson, 616 So.2d 1 (Fla.1993). The district court in its. order on rehearing reaffirmed Thomas’s sentence, citing cases pending in this Court that were subsequently disposed of by our decision in Johnson1 In accordance with our decision in Johnson, we quash, in part, the decision of the district court in the instant case. Nevertheless, we approve Thomas’ sentence. The record reflects that none of the amendments to section 775.084, Florida Statutes, contained in chapter 89-280 affected Thomas’ sentence. Consequently, we approve the result of the district court’s decision because Thomas’ sentence is not altered by our decision in Johnson. We decline to address the other issues raised by Thomas.
It is so ordered.
BARRETT, C.J., and McDONALD, SHAW, GRIMES, ROGAN and HARDING, JJ., concur.

. We have jurisdiction. Art. V, § 3(b)(3).